  Case 19-15865      Doc 52    Filed 04/17/20 Entered 04/21/20 08:53:44            Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:    19-15865
Susanna Cordero                              )
                                             )               Chapter: 13
                                             )
                                                             Honorable LaShonda Hunt
                                             )
                                             )
               Debtor(s)                     )

                              ORDER DENYING AS UNNECESSARY

        This matter coming to be heard on the motion of the Debtor for approval of a modification of an
existing loan; after due notice having been given and the opportunity for a hearing thereon and the
Court being fully advised of the matter herein,

IT IS HEREBY ORDERED THAT:

     The motion is denied. There is no provision of the Bankruptcy Code that calls for the Court to
approve a modification of an existing loan agreement. The parties are free to go forward with the
transaction without Court approval.




                                                         Enter:


                                                                  Honorable LaShonda A. Hunt
Dated: April 17, 2020                                             United States Bankruptcy Judge
